Citation Nr: 0939891	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-10 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected posttraumatic stress 
disorder prior to November 25, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to February 
1946. 

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied, inter alia, the 
Veteran's claims of service connection for bilateral hearing 
loss and tinnitus.  

Also on appeal is a February 2007 rating decision that 
granted service connection for PTSD and assigned a 30 percent 
evaluation effective August 4, 2005.  During the course of 
the appeal, in a January 2009 rating decision, the RO 
increased the evaluation of the service-connected PTSD from 
30 percent to 100 percent disabling, effective November 25, 
2008.  Inasmuch as a rating higher than 30 percent is 
available prior to November 25, 2008, and inasmuch as a 
claimant is presumed to be seeking the maximum available 
benefit for a given disability, the claim for higher initial 
rating as reflected on the title page remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As this increased initial evaluation claim involves a request 
for higher rating following the grant of service connection, 
the Board has characterized the issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The Veteran was scheduled to testify before an Acting 
Veterans Law Judge in a videoconference hearing from the RO 
in June 2009, but he failed to report.  His request for a 
hearing is accordingly deemed to have been withdrawn.  See 38 
C.F.R. § 20.704(d).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished. 
 
2. The currently demonstrated bilateral sensorineural hearing 
loss and tinnitus are shown as likely as not to be due to 
combat-related acoustic trauma during the Veteran's active 
service in World War II.

3.  For the period beginning April 11, 2007, the Veteran's 
service-connected PTSD is shown to have been manifested by a 
disability picture more nearly approximating total 
occupational and social impairment.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by bilateral sensorineural hearing loss 
is due to disease or injury that was incurred in service.  38 
U.S.C.A. §§ 1101, 1131, 1154(b), 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1101, 1131, 
1154(b), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

3.  The criteria for assignment of a 100 percent evaluation 
for the service-connected PTSD are met beginning April 11, 
2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.130 including Diagnostic Code 9411 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

According to VCAA, VA's duties to notify and assist require 
that upon receipt of a complete or substantially complete 
application for benefits, VA must notify a veteran and his or 
her representative, if any, of any information, plus any 
medical evidence or lay evidence, necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform a veteran of any information and evidence not of 
record (1) necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the Veteran is expected to 
provide.  (Pursuant to recent regulatory revisions, the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, has been 
removed from that section effective May 30, 2008. 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The VCAA letter should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  
Readjudication in a Supplemental Statement of the Case 
(SSOC), when issued following a VCAA notification letter, 
satisfies the due process and notification requirements.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (2005).

To the extent that the action taken hereinbelow is favorable 
to the Veteran, the Board finds that no further notification 
or assistance is required as to the claims of service 
connection for bilateral hearing loss and tinnitus.  

With regard to the claim for an increased initial evaluation 
in excess of 30 percent for the service-connected PTSD, the 
VA General Counsel, in VAOPGCPREC 8-2003 (Dec. 22, 2003), has 
held that in a "downstream" issue, such as here, 38 
U.S.C.A. § 5103(a) does not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue; rather, a Statement of the Case (SOC) is 
required.  The required SOC in the present case addressing 
the issue of an increased initial evaluation for the service-
connected PTSD was furnished to the Veteran in June 2007.  

To the extent that additional notification requirements apply 
in claims for an increased evaluation, VA's Office of General 
Counsel also holds the position that the additional 
requirements do not apply to initial rating situations, 
because VA's notice obligations under the VCAA are fully 
satisfied once service connection has been granted.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated in 
part Nos. 2008-7150, 2008-7115 (Fed. Cir. September 4, 2009).

In addition, VA has fulfilled its duty to assist the Veteran 
in obtaining identified and available evidence needed to 
substantiate his claim.  The Veteran's service treatment 
record (STR) and all post-service treatment records reported 
by the Veteran have been obtained; there is no indication of 
any missing records for which VA has not made adequate search 
efforts to date.  Also, the Veteran was afforded VA 
examinations in December 2006 and November 2008 for the 
purpose of evaluating the severity of the service-connected 
PTSD.  The VA examinations are adequate because, as shown 
below, they were based upon consideration of the Veteran's 
medical history, his lay assertions and current complaints, 
and because they describe the disability in detail sufficient 
to allow the Board to make a fully informed determination.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (internal 
quotations omitted).  Accordingly, the Board finds no reason 
to remand for further examination.  Finally, the Veteran 
failed without good cause to appear at a hearing before the 
Board scheduled in June 2009.  His request for hearing is 
accordingly deemed to be withdrawn.  See 38 C.F.R. § 
20.704(d).

In summary, all relevant facts have been properly developed 
in regard to the Veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  For these 
reasons, although the Veteran has not specifically identified 
or shown that any potential errors are prejudicial, the Board 
finds that any arguable lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the Veteran.  
See Shinseki v. Sanders, 07-1209 slip op. at 11-12 (April 21, 
2009).  Under these circumstances, the Board finds that the 
Veteran is not prejudiced by the Board proceeding at this 
juncture with an appellate decision on the claim for an 
increased initial evaluation for the service-connected PTSD.


II.  Analysis

A.  Entitlement to Service Connection

The Veteran is presently contending that service connection 
is warranted for bilateral hearing loss and tinnitus.  In 
light of the interrelated medical evidence, the Board will 
address the issues concurrently.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted on a 
direct basis for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In the case 
of a veteran who engaged in combat with the enemy in a period 
of war, lay evidence of in-service incurrence or aggravation 
of a disease or injury shall be accepted if consistent with 
the circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine 
v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 
F.3d 389, 392-94 (Fed. Cir. 1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Also, the 
threshold for normal hearing is between 0 and 20 decibels, 
and higher threshold shows some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
such as sensorineural hearing loss, when a chronic disease 
manifests itself in service, or where demonstrated to a 
compensable degree within the applicable presumptive period 
under 38 C.F.R. § 3.307, and the Veteran currently has the 
same condition.  38 C.F.R. § 3.303(b).  If the condition is 
not "chronic" under 38 C.F.R. § 3.309, service connection 
may nonetheless be granted where a disease manifests itself 
in service (or within the presumptive period) but is not 
identified until later, and the evidence shows (a) a 
continuity of related symptomatology after discharge and (b) 
that the present condition is related to that symptomatology.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  The Veteran need only provide evidence of 
symptoms, and not treatment, to establish continuity of 
symptomatology.  Savage, 10 Vet. App. at 496 (citing Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In the present case, the Board finds that service connection 
for bilateral hearing loss and tinnitus is warranted in light 
of the Veteran's competent and credible assertions of in-
service acoustic trauma and progressively worsening symptoms 
following discharge.  

The Veteran's STR shows that an audiometry test was not 
performed at the time of his discharge in February 1946.  
Results of whispered and spoken voice testing were 15 out of 
15.

His service personnel record (SPR) establishes that he served 
with the Sixth Marine Division during World War II in the 
Pacific arena from July 31, 1944 to February 7, 1946.  During 
this time, he participated in action against the enemy at 
Okinawa, Ryukyu Island from April 1, 1945 to June 21, 1945, 
as a "Shore Party Man."  He then participated in the 
occupation of Japan from August 30, 1945 to January 17, 1946.  
He received an Asiatic-Pacific Ribbon-Bronze Star and 
Victory Medal.  

For the period following his discharge, the evidence includes 
results of a December 2001 VA outpatient audiological 
evaluation.  The VA audiologist noted that the Veteran had a 
history of gradually progressive hearing loss.  Results of 
audiological evaluation revealed a mild sloping to severe 
sensorineural hearing loss (SNHL).  The audiologist provided 
a scale indicating that a mild hearing loss in Decibels (dB) 
indicated 25-40 dB and severe indicated 70 to 90 dB.  The 
Board notes that exact audiometry results were not provided, 
but an audiometry graph indicates hearing acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 35
45
60
70
70
LEFT
30
35
60
65
70

Speech recognition scores were 64 percent right ear and 76 
percent left ear.  

During a June 2005 VA outpatient intake evaluation, the 
Veteran also reported a history of hearing loss present for 
many years.  The physician referred him for follow-up for an 
audiological evaluation.  

As indicated in more detail below, the Veteran underwent a VA 
PTSD examination in December 2006.  Pertinent to the issues 
of service connection for hearing loss and tinnitus, the 
examiner indicated that the Veteran reported active service 
on Okinawa during World War II, followed by service on 
mainland Japan.  His duties involved setting up bases and 
assisting in supply movement, but he was part of the landing 
team on Green Beach in Okinawa.  As such, he observed 
Kamikaze aircraft flying overhead and observed one crash into 
a ship offshore.  

Following the December 2006 VA examination, the record 
includes an October 2007 VA outpatient audiology notes 
indicating that the Veteran had long-standing hearing loss.  

In connection with his present claim, the Veteran underwent a 
VA audiological evaluation in July 2008.  The audiologist 
noted the Veteran's report of hearing loss beginning in 
approximately 1945, and then worsening over the years.  The 
Veteran also reported an incident during active service where 
an insect crawled into his ear and had to be flushed out.  
The examiner also noted that the Veteran's active service 
involved excessive noise exposure, such as being around big 
guns, bombs, and explosions for 3 and 1/2 months, during 
which the Veteran did not have hearing protection.  On review 
of the claims file, the examiner noted that only a whispered 
voice test was administered at discharge, which is not 
sensitive to high frequencies.  Then, following his 
discharge, the Veteran had post-service noise exposure, which 
involved 19 years working around loud machinery.  The 
Veteran's current complaints consisted of occasional 
earaches, a ringing in his ear, and being unable to hear.  He 
also reported getting dizzy upon standing up too quickly.  

The VA examiner then reported hearing threshold acuity as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
40 
50
65
65
75
LEFT
35
45
60
65
70

Speech recognition scores were 68 percent right ear and 52 
percent left ear.  The audiologist diagnosed mild sloping to 
moderate-to-moderately severe SNHL bilaterally.  The 
audiologist also diagnosed tinnitus.  With regard to the 
etiology of the diagnosed bilateral hearing loss, the 
examiner opined that the disorder is less likely than not 
caused by noise exposure during the Veteran's active service, 
because the STR is silent for any hearing loss upon discharge 
or within a year of discharge.  With regard to tinnitus, the 
examiner opined that the disorder is less likely than not 
caused by noise exposure during the Veteran's active service, 
because the Veteran reported the onset as 2006, which is many 
years following his discharge.  

Based upon a careful review of the medical and lay evidence 
above, the Board finds that service connection for bilateral 
hearing loss and tinnitus is warranted.  First, the Veteran's 
hearing acuity is shown to meet the criteria of a hearing 
loss disability for VA purposes.  See 38 C.F.R. § 3.385.  
Further, he has verified combat with the enemy during World 
War II.  Therefore, his assertions of in-service acoustic 
trauma are satisfactory evidence of in-service incurrence.  
See 38 U.S.C.A. § 1154(b); Libertine, 9 Vet. App. at 524.  
Finally, the Veteran has consistently reported a history of 
progressively worsening hearing loss since his discharge, 
which is competent evidence of a continuity of symptomatology 
following service.  See Davidson v. Shinseki, --- F.3d ----, 
2009 WL 2914339 (September 14, 2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In short, the lay evidence of record credibly asserts in-
service acoustic trauma with chronic symptoms of hearing loss 
and tinnitus since discharge from service.  

The Board recognizes that the VA examiner opined in July 
2008, that the Veteran's diagnosed bilateral hearing loss and 
tinnitus are less likely than not the result of his in-
service acoustic trauma.  The VA examiner's opinion 
constitutes medical conclusions that the Board cannot ignore 
or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  
The Board, however, is not obligated to accept any medical 
professional's opinion.  See Hayes v. Brown, 5 Vet. App. 60, 
69 (1993).  Rather, the Board's duty is to assess the 
credibility and probative value of medical evidence, and the 
Board may favor one medical opinion over another if it offers 
an adequate statement of reasons or bases.  See Hayes, 5 Vet. 
App. at 69; Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

To this extent, the Board finds that the VA examiner's 
opinion is not probative with regard to the issue of the 
etiology of the Veteran's hearing loss and tinnitus.  
Although the examiner accurately noted the Veteran's history 
of in-service acoustic trauma and lack of normal whispered 
voice testing at discharge, the examiner did not fully 
explain or provide a sound basis for her conclusions.  
Specifically, the examiner first explained that high 
frequency hearing acuity was not measured at discharge, but 
then based her decision on a conclusion that the STR was 
silent as to hearing loss at discharge.  Because the examiner 
did not explain this inconsistency, the Board finds that the 
VA examiner's opinion is not based on sound reasoning.  
Moreover, the VA examiner did not explain her reasoning in 
light of the Veteran's lay assertions, which, as noted above, 
are competent evidence demonstrating in-service acoustic 
trauma and a continuity of symptomatology following service.  
See Layno, 6 Vet. App. at 470; Charles, 16 Vet. App. at 374 
(2002).  For these reasons, the Board finds that the 
probative value of the VA examiner's opinion as to the 
etiology of the Veteran's bilateral hearing loss and tinnitus 
is significantly reduced.  See Nieves-Rodriquez v. Peake, 22 
Vet. App. 295, 304 (2008) (explaining that the most probative 
value of a medical opinion comes from its reasoning).  

In conclusion, the Board finds that the evidence is at least 
in a state of equipoise showing that the Veteran's current 
hearing loss disability and tinnitus are as likely as not due 
to acoustic trauma during his active service.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990)).  

Accordingly, by extending the benefit of the doubt to the 
Veteran, service connection for bilateral hearing loss and 
tinnitus is granted.  


B.  Entitlement to an Increased Initial Evaluation

The Veteran is also contending that an increased initial 
evaluation in excess of 30 percent for the service-connected 
PTSD is warranted for the period prior to November 25, 2008.  
As indicated, the RO issued a rating decision in January 2009 
increasing the evaluation of the service-connected PTSD from 
30 percent to 100 percent effective November 25, 2008.  As 
the Veteran has not withdrawn his appeal as to the issue of 
an increased initial evaluation prior to November 25, 2008, 
the issue is properly before the Board.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in Fenderson v. West, 12 Vet App 119, 125-
26 (1999), the U.S. Court of Appeals for Veterans Claims 
(Court) distinguished appeals involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service-connected.  

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See id. at 126-27.  Moreover, the Board notes, the 
Court recently held that in claims for increased rating VA 
must consider that a claimant may experience multiple 
distinct degrees of disability, resulting in different levels 
of compensation, from the time the increased rating claim is 
filed to the time a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Given the nature of 
claims for initial evaluation, the Board has considered all 
evidence of severity since the effective date of service 
connection for the Veteran's PTSD.  The Board's adjudication 
of this claim accordingly satisfies the requirements of Hart.  

The Veteran's service-connected PTSD is evaluated according 
to the provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411.  Under DC 9411, a rating of 30 percent is assigned for 
symptoms productive of occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events), warrants a 30 percent 
disability evaluation. 

A rating of 50 percent is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory 
(retention of only highly-learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

A rating of 70 percent is assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.  

A rating of 100 percent is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130.

When evaluating mental health disorders, the factors listed 
in the rating criteria are simply examples of the type and 
degree of symptoms, or their effects, that would justify a 
particular rating; analysis should not be limited solely to 
whether a Veteran exhibited the symptoms listed in the rating 
scheme.  Rather, the determination should be based on all of 
a veteran's symptoms affecting his level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-43 (2002).

In the present case, the medical evidence demonstrating the 
severity of the Veteran's service-connected PTSD prior to 
November 28, 2008, first includes a December 2006 VA PTSD 
examination report.  The examiner indicated that he reviewed 
the claims file.  He further noted the Veteran's report of 
active service on Okinawa during World War II, followed by 
service on mainland Japan.  The Veteran's duties involved 
setting up bases and assisting in supply movement, but he was 
part of the landing team on Green Beach in Okinawa.  As such, 
he observed Kamikaze aircraft flying overhead, and he saw one 
plane crash into a U.S. ship offshore.  He was also involved 
in graves duty.  

With regard to his current symptoms, the VA examiner 
indicated that the Veteran experienced daily, unwanted 
memories and recurrent nightmares approximately 3 nights per 
week.  Otherwise, he had restless sleep and recurrent 
flashbacks.  He also complained of discomfort around crowds, 
irritability, difficulty concentrating, and hypervigilance.  
He denied consistent or recurrent mood symptoms; in fact, the 
Veteran expressly denied feeling depressed at any time "over 
many years."  The Veteran felt that his social life had 
decreased, and he indicated that his symptoms had a 
"dominating" effect on his functioning.  He did, however, 
maintain good contact with his family.  With regard to his 
employment history, the VA examiner noted that the Veteran 
had previously worked by himself, so he had avoided any 
employment-related conflicts.  Otherwise, the Veteran 
reported that he functioned very well and had good work 
quality.  

On mental status exam, the VA examiner found that the Veteran 
was friendly and informative.  He was neatly dressed and 
well-groomed; speech was clear and goal-directed.  There was 
no evidence of any type of communication problem, and his 
psychomotor functions, orientation, memory, and intellectual 
and cognitive functions were all normal.  Mood was euthymic 
and affect appropriate, though the Veteran displayed a 
moderate increase in anxiety during the examination.  He 
denied hallucinations, suicidal ideation, and homicidal 
ideation, and there was no indication of psychotic thinking.  
Insight and judgment were "excellent."  

Based on the results of the examination, the VA examiner 
diagnosed PTSD of moderate intensity, and he assigned a GAF 
of 50.  The examiner specified that the Veteran experienced 
"intense" symptoms of re-experiencing and increased 
arousal.  

In connection with the VA examination, the Veteran wrote in a 
December 2006 statement that he had disturbing dreams of his 
active service experiences.  In contrast, the Veteran 
explained in his April 2007 Notice of Disagreement (NOD) that 
he had frequent panic attacks, difficulties understanding, 
memory problems, poor-"almost no"-motivation, and non-
existent work or social relationships.  

Thereafter, a May 2007 VA group therapy note indicates that 
the Veteran had little interest or pleasure in doing things, 
and he felt down, depressed, or hopeless more than half of 
the days during the prior to weeks.  He denied suicidal 
ideation.  

During a June 2007 VA outpatient mental health consultation, 
the Veteran reported PTSD symptoms similar to that reported 
during his December 2006 VA examination, but he also 
complained of forgetting things.  He indicated that he was a 
widower, but lived with a girlfriend and had five surviving 
children.  On mental status exam, his affect was anxious with 
constructed range, but, the Board notes, otherwise consistent 
with the December 2006 VA examination.  The psychiatrist 
diagnosed PTSD, and indicated that the Veteran's symptoms 
were beginning to respond to medication.  Also, the Veteran 
had cognitive deficits.  The psychiatrist indicated that he 
was unsure what effect this had on the Veteran's level of 
functioning, but he recommended follow-up for dementia.  

In connection with his present claim, the Veteran underwent 
another VA examination in November 2008.  [The Board notes 
that the RO granted a total (100 percent) disability 
evaluation based on the results of this VA examination.]  In 
summary, VA the examiner found that the Veteran's service-
connected PTSD was manifested by symptoms significantly 
interfering with his employment functioning and normal daily 
activities.  These symptoms included being unable to sleep at 
night, frequent suicidal ideation, and always keeping to 
himself (not being close to anyone).  The examiner 
specifically indicated that although the Veteran denied any 
interference with his work functioning (prior to retirement); 
he would be presently unable to work due to frequent 
disorientation and memory problems.  Further, the Veteran had 
become increasingly depressed since his prior VA examination, 
but, otherwise, the Veteran's significant impairment had not 
increased since the prior examination.  The VA examiner 
diagnosed PTSD and assigned a GAF of 45, which, the examiner 
noted, was based on serious symptoms including suicidal 
ideation.  

In reviewing the medical and lay evidence above, the Board 
finds that the service-connected disability picture more 
nearly resembles the criteria for the assignment of a total 
(100 percent) evaluation beginning April 11, 2007.  
Specifically, the Veteran wrote in his NOD, which was 
received by the RO on that date, that he had no work or 
social relationships.  Shortly thereafter, VA outpatient 
treatment notes, including a June 2007 VA psychiatry note, 
confirmed these symptoms.  Moreover, the VA psychiatrist in 
June 2007 indicated that the Veteran had cognitive deficits.  
The November 2008 VA examiner identified the Veteran's 
cognitive deficits as a symptom of the service-connected 
PTSD.  In fact, the VA examiner specifically attributed the 
symptoms of frequent disorientation and memory problems to 
the service-connected PTSD.  See Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (per curiam).

The Board finds, on the other hand, that an increased 
evaluation is not warranted prior to April 11, 2007, because 
the evidence shows that the Veteran's symptoms are consistent 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).  In fact, during his 
December 2006 VA examination, the Veteran reported symptoms 
characteristic of a 30 percent level of impairment, such as 
chronic sleep impairment and maintaining good contact with 
his surviving children.  He also denied suicidal ideation and 
homicidal ideation, and mental status exam revealed normal 
orientation, memory, and cognitive functioning, with 
"excellent" insight and judgment.  Importantly, the 
November 2008 VA examiner indicated that the Veteran's 
symptoms had increased in severity following the December 
2006 VA examination.  This assessment is consistent with the 
VA outpatient treatment records and the Veteran's lay 
assertions of record, to include his assertions made during 
medical treatment.  Accordingly, the Board finds that an 
increase is not show prior to April 11, 2007.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (the effective date of 
an increased disability evaluation is to be fixed in 
accordance with the facts found, and will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later).  

In making this determination, the Board has considered the 
Veteran's assigned GAF scores during the period under review.  
A GAF score records a clinician's judgment of the 
individual's overall level of functioning, with 100 
representing a high level of functioning and no psychiatric 
symptoms.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, D.C., American Psychiatric 
Association, 1995.  GAF scores and interpretations of the 
score are, without question, important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  While a GAF score is not the sole basis for 
assigning a disability rating and must be considered in light 
of the actual symptoms of the disorder, it provides a 
clinical indicator of a patient's functional ability.  See 
38 C.F.R. § 4.126(a).  In this case, the only GAF score of 
record prior to April 2008 is the December 2006 VA examiner's 
score of 50.  This GAF score is consistent with the symptoms 
of a 30 percent rating.  

The Board has also carefully considered the Veteran's lay 
assertions.  As a layperson he is competent to report on his 
symptomatology.  See Layno, 6 Vet. App. at 470; Espiritu, 2 
Vet. App. at 494.  As indicated, the Board has given full 
credence to his assertions in finding that an increase is 
warranted as of April 11, 2007.  

Finally, the Board finds that "staged ratings" are not 
warranted with the exception of the increased rating 
assigned, because the schedular criteria for a higher rating 
were not met at any time prior to April 11, 2007.  See Hart, 
21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted for the period prior to April 
11, 2007.  First, the applicable rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  In fact, there is no evidence 
of any period of hospitalization related to the Veteran's 
service-connected PTSD.  Although the Veteran has been 
unemployed, the medical evidence and his lay statements prior 
to April 2007 show that the primary precipitant of his 
unemployability was his retirement.  Therefore, the Board is 
not required to remand the Veteran's claim for consideration 
of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

A 100 percent evaluation for the service-connected PTSD for 
the period beginning April 11, 2007, is granted, subject to 
the regulations governing the payment of VA monetary 
benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


